Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-26-1998

United States v. Williamson
Precedential or Non-Precedential:

Docket 97-3692




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Williamson" (1998). 1998 Decisions. Paper 206.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/206


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 26, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-3692

UNITED STATES OF AMERICA

v.

STEPHEN A. WILLIAMSON,
       Appellant

On Appeal From the United States District Court
For the Western District of Pennsylvania
(D.C. Crim. No. 97-00077)

Submitted Under Third Circuit Rule 34.1(a)
July 16, 1998

Before: BECKER, Chief Judge, and STAPLETON and
WEIS, Circuit Judges

(Opinion Filed: August 26, 1998)

       LINDA L. KELLY, ESQUIRE
        United States Attorney
       BONNIE R. SCHLUETER, ESQUIRE
        Assistant U.S. Attorney
       MARY BETH BUCHANAN, ESQUIRE
        Assistant U.S. Attorney
       Office of United States Attorney
       633 United States Post Office
        & Courthouse
       Pittsburgh, PA 15219

        Attorneys for Appellee
       SHELLEY STARK, ESQUIRE
        Federal Public Defender
       KAREN S. GERLACH, ESQUIRE
       Office of Federal Public Defender
       960 Penn Avenue
       415 Convention Tower
       Pittsburgh, PA 15222

        Attorney for Appellant

OPINION OF THE COURT

BECKER, Chief Circuit Judge.

This sentencing appeal presents the narrow issue
whether the two-level upward adjustment for obstruction of
justice under United States Sentencing Guideline S 3C1.1 is
mandatory once the sentencing court has determined that
the factual predicates for the enhancement have been met.
The appellant, Stephen A. Williamson, contends that it is
not. We hold, however, consistent with all the other circuits
that have previously interpreted this Guideline, that it is.
Accordingly the district court's judgment imposing sentence
on Williamson will be affirmed.

I. BACKGROUND

The narrow scope of Williamson's appeal renders the
facts underlying his conviction and sentencing largely
tangential to our decision, hence we need only outline
them. Williamson was convicted of bank robbery following
a jury trial and was thereafter sentenced to sixty-three
months imprisonment to be followed by a three-year term
of supervised release. In calculating the applicable
Sentencing Guideline range, the district court determined
that Williamson had perjured himself at trial -- afinding
which the district court believed rendered the imposition of
a two-point offense level enhancement for obstruction of
justice mandatory. On appeal, Williamson challenges this
aspect of his sentence. Notably, however, he does not argue
that the district court erred in determining that he
committed perjury at his trial or that his perjurious

                                 2
testimony did not amount to an attempt to obstruct justice
within the applicable guideline provision. Rather,
Williamson appeals solely upon the narrow ground that the
district court erroneously believed that it was required to
apply the obstruction of justice enhancement once it
determined on the facts that Williamson had committed
perjury.1

II. DISCUSSION

Section 3C1.1 of the Sentencing Guidelines provides:

       If the defendant willfully obstructed or impeded, or
       attempted to obstruct or impede, the administration of
       justice during the investigation, prosecution, or
       sentencing of the instant offense, increase the offense
       level by 2 levels.

U.S.S.G. S 3C1.1. Williamson argues that the failure of this
Guideline to include words such as "must" or "shall"
renders it ambiguous as to whether the increase in offense
level must automatically follow a determination that the
defendant has engaged in qualifying conduct. This
ambiguity, he contends, requires application of the rule of
lenity and thus the resolution of all doubts regarding the
Guideline's construction in his favor. We disagree, finding
nothing ambiguous about U.S.S.G. S 3C1.1. Rather, the
logical structure of the Guideline ("if A, then B") clearly
commands that a definite result -- a two level increase in
offense level -- must follow the occurrence of a stated
conditional event -- a finding that the defendant willfully,
obstructed . . . the administration of justice. This reading is
supported by the language of a recent Supreme Court
opinion and is shared by every circuit court of appeals that
has addressed the issue.
_________________________________________________________________

1. The district court had jurisdiction over this criminal matter under 18
U.S.C. S 3231. We exercise jurisdiction over the appeal under 28 U.S.C.
S 1291 and 18 U.S.C. S 3742. Our review of the district court's
construction and interpretation of U.S.S.G. S 3C1.1, or any sentencing
guideline, is plenary. See United States v. Powell, 113 F.3d 464, 467 (3d
Cir.), cert. denied, ___ U.S. #6D6D 6D#, 118 S. Ct. 454 (1997).

                               3
In United States v. Dunnigan, 507 U.S. 87, 113 S. Ct.
1111 (1993), the Supreme Court held that a defendant's
due process rights are not violated when a district court
enhances a defendant's sentence under U.S.S.G. S 3C1.1
based on a finding that the defendant committed perjury
(as opposed to other forms of obstruction of justice) at trial.
While the question whether such an enhancement, if
permissible, was mandatory or discretionary was not
directly before the Court, its opinion concluded by noting
that "[u]pon a proper determination that the accused has
committed perjury at trial, an enhancement of sentence is
required by the Sentencing Guidelines." 507 U.S. at 98, 113
S. Ct. at 1119 (emphasis added). In accord with this
language, the First, Second, Fourth, Fifth, Sixth, Seventh,
Eighth and Ninth circuits have all held that the obstruction
of justice enhancement is mandatory once the sentencing
court has determined that the factual predicates for the
enhancement have been met. See United States v. Tracy, 36
F.3d 199, 201 (1st Cir. 1994) ("the obstruction of justice
enhancement is mandatory under U.S.S.G. S 3C1.1 where
the defendant willfully obstructed or attempted to obstruct
the administration of justice during the prosecution of the
case"); United States v. Hernandez, 83 F.3d 582, 585 (2d
Cir. 1996) ("Once a court finds that obstruction of justice
took place, however, the two-level enhancement is
mandatory"); United States v. Ashers, 968 F.2d 411, 414
(4th Cir. 1992) (noting, in the context of obstruction of
justice enhancement, that "application of an enhancement
to the offense level is mandatory, as opposed to
discretionary, in the event the defendant engaged in
conduct that is encompassed by a guideline providing for
an enhancement"); United States v. Velgar-Vivero, 8 F.3d
236, 242 (5th Cir. 1993) ("The increase is not discretionary.
If the court finds the defendant obstructed justice, it must
impose the two point increase"); United States v. Medina,
992 F.2d 573, 591 (6th Cir. 1993) (discussing obstruction
of justice enhancement and noting that "as we have
explained previously, once a sentencing court makes a
factual finding as to the applicability of a particular
adjustment provision, the court has no discretion, but must
increase the offense level by the amount called for in the
applicable provision") (internal quotation marks and
citations omitted); United States v. Zaragoza, 123 F.3d 472,
485 (7th Cir. 1997) ("as the plain language of the Guideline
reflects, the obstruction enhancement is mandated where

                               4
the defendant has engaged in qualifying conduct"); Hall v.
United States, 46 F.3d 855, 859 (8th Cir. 1995) ("If Hall
threatened the witness, the district court had no choice but
to impose the sentence enhancement that the Guidelines
mandate"); United States v. Ancheta, 38 F.3d 1114, 1118
(9th Cir. 1994) (quoting language of S 3C1.1 and concluding
"[t]his language is mandatory, not discretionary").

We join in this broad consensus interpreting the plain
language of section 3C1.1, and accordingly hold that the
two-level enhancement is mandatory once a district court
determines that a defendant has obstructed justice.

The judgment of the district court will be affirmed.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               5